Citation Nr: 0201606	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-20 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Department of Veterans Affairs improved death 
pension benefits in the amount of $1,773.00 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  In December 1992, the Huntington, West Virginia, 
Regional Office (RO) retroactively adjusted the appellant's 
Department of Veterans Affairs (VA) improved death pension 
benefits as of August 1, 1988 due to her receipt of 
unreported private pension benefits.  On December 11, 1992, 
the appellant was informed in writing of an overpayment of VA 
improved death pension benefits in the amount of $1,773.00 
and her appellate and waiver rights.  In September 1998, the 
appellant requested a waiver of recovery of the overpayment 
in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the VA 
Debt Management Center's (DMC) Committee on Waivers and 
Compromises which determined that the appellant's request for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $1,773.00 was untimely.  In January 
2001, the Board remanded the appellant's claim to the RO for 
additional action.  The appellant has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  On December 11, 1992, the appellant was informed in 
writing of an overpayment of VA improved death pension 
benefits in the amount of $1,773.00 and her appellate and 
waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved death pension benefits in the amount of $1,773.00 
was received by the VA on September 28, 1998.  

CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA improved death pension benefits in the amount of $1,773.00 
was not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the timeliness of the appellant's 
waiver request, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The appellant has been advised by the statement 
of the case and the supplemental statement of the case of the 
evidence that would be necessary for her to substantiate her 
claim.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  

The appellant asserts on appeal that she was mentally 
incapable of submitting a timely request for recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $1,773.00.  She advances that the overpayment 
should be waived as such action would result in undue 
financial hardship on her.  

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2001).  The provisions of 38 
C.F.R. § 1.963 (2001) clarify that: 

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

In her September 1998 waiver request, the appellant 
acknowledged that "I really didn't realize that I could have 
asked for a waiver or I would have."  In her November 1998 
notice of disagreement, the appellant advanced that:

My husband died in 1988 leaving me a 
grieving widow who had never handled any 
financial transactions.  I lived in a fog 
of grief and confusion for over 5 years 
and had no idea of how to handle 
financial requirements.  I seemed to 
drift from day-to-day.  I was mentally 
incapable of realizing your waiver 
requirements or the consequences of not 
fulfilling them.  I am just now trying to 
get things in more order in my life.  ...  
I wish to appeal your decision on this 
matter on the grounds of mental 
incompetence at the time.  

In her October 1999 Appeal to the Board (VA Form 9), the 
appellant conveyed that she was unable to comprehend the 
importance of the time limit for submitting a waiver request 
"due to her mental state after the death of her husband."  
In his August 2000 written presentation, the accredited 
representative contended that the appellant did not fully 
understand the time limitation in which to file a waiver 
request and her lack of understanding was exacerbated by her 
"trauma of grief."  

In a February 2001 written statement, the Chief of 
Operations, DMC certified that: the appellant had been 
informed in writing of the overpayment in the calculated 
amount and her waiver and appellate rights by a "demand 
letter" dated December 11, 1992; the letter was sent to the 
appellant's address of record at the time; and it had not 
been returned by the United States Postal Service (USPS).  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant was informed in writing of the overpayment of VA 
improved death pension benefits and her waiver rights on 
December 11, 1992.  The DMC has certified that the notice had 
been mailed to the appellant's address of record and had not 
been returned by the USPS.  The appellant's waiver request 
was received by the RO on September 28, 1998, more than 180 
days after the date of notice of indebtedness.  The appellant 
advances on appeal that she was mentally incompetent to file 
a timely waiver request due to her husband's 1988 death.  

The regulations as cited above, do not provide for extension 
of the time limit to submit a waiver request absent proof 
that she failed to receive notice.  It is clear that she did, 
in fact, receive such notice as evidenced by her offer to 
repay the amount by letter in December 1992.  Further, even 
if it were to be assumed solely for the sake of argument that 
mental incompetence would justify granting of an extension, 
the appellant's assertions as to her lack of mental 
competence to file a timely waiver request are not supported 
by the record.  The record is devoid of any medical or legal 
findings of the appellant's alleged mental incompetence at 
the time of her receipt of the December 11, 1992 notice of 
the overpayment in the calculated amount or any time 
thereafter.  The Board observes that the appellant was able 
to submit a written statement and Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children), (VA Form 21-0518), both dated December 16, 1992, 
which delineated her personal financial status at the time.  
In her written statement, the appellant requested both an 
audit and a repayment plan.  On various prior occasions, she 
had communicated with VA on various matters concerning her 
receipt of death pension following the death of her husband.  
Such documents belie the appellant's statements as to her 
lack of mental competence to handle VA-related financial 
matters.  Therefore, the Board concludes that the appellant 
did not submit a timely request for waiver of recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $1,773.00.  

While the Board is sympathetic to the appellant's pleas, she 
does not meet the basic eligibility requirements for waiver 
of recovery of an indebtedness under 38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2001) and 38 C.F.R. § 1.963 (2001).  
Indeed, she is not eligible as a matter of law.  In reviewing 
a comparable factual scenario, the Court has held that where 
the law and not the evidence is dispositive of an appellant's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant's claim for waiver of recovery of an 
overpayment of death pension was not timely submitted; the 
benefit sought on appeal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

